Citation Nr: 9922119	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  92-14 344	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to educational assistance benefits under 
Chapter 1606 (formerly Chapter 106), Title 10, United States 
Code, for the enrollment period from August 30, 1989, through 
December 15, 1989.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

A computerized Chapter 106 Department of Defense (DOD) data 
record, dated in February 1991, indicates that the veteran 
graduated high school, entered the Army Reserves National 
Guard in February 1988, and became eligible for Chapter 106 
benefits on June 26, 1988. 

The current appeal arises from a July 1991 decision by VA 
that Chapter 106 benefits were not payable to the veteran for 
his attendance at SUNY College of Technology at Farmingdale 
for the period from August 30, 1989, through December 15, 
1989.  It was noted that the veteran's VA Form 22-1999, 
Enrollment Certification, which certified his attendance for 
this period, was first received by VA in February 1991, more 
than one year following the end of such attendance.  
Thereafter, the veteran perfected a timely appeal with 
respect to the denial of the Chapter 106 benefits.  


FINDINGS OF FACT

1.  The veteran's basic eligibility date for Chapter 1606 
benefits was June 26, 1988.  

2.  On February 22, 1991, the RO received an Enrollment 
Certification (dated on February 11, 1991) certifying courses 
taken by the veteran at the SUNY College of Technology at 
Farmingdale in Farmingdale, New York from August 30, 1989, 
through December 15, 1989.  

3.  On March 22, 1991, the RO received from the veteran a 
VA Form 22-1990, Application for Education Benefits for 
Selected Reserve Educational Assistance Program (Chapter 106) 
benefits, in part for attendance at the SUNY Farmingdale 
College of Technology at Farmingdale from August 1989 through 
December 1989.  



CONCLUSION OF LAW

Entitlement to educational assistance benefits under 
Chapter 1606, Title 10, United States Code, for the period 
from August 30, 1989, through December 15, 1989 is not 
warranted.  10 U.S.C.A. §§ 16131, 16132 (West 1991); 
38 C.F.R. § 21.7631 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who, after June 30, 1985, 
enlists, reenlists, or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training, has a high school diploma or its equivalent, is 
entitled to educational assistance under Chapter 1606.  
10 U.S.C.A. § 16132 (West 1991).  

In the present case, a computerized Chapter 106 DOD data 
record, dated in February 1991 indicates that the veteran 
graduated high school, entered the Army Reserves National 
Guard in February 1988, and became eligible for Chapter 106 
benefits on June 26, 1988.  

On February 22, 1991, the RO received an Enrollment 
Certification (dated on February 11, 1991) verifying courses 
taken by the veteran at the SUNY College of Technology at 
Farmingdale in Farmingdale, New York from August 30, 1989, 
through December 15, 1989.  (Also on February 22, 1991, the 
RO received a Notice Of Basic Eligibility (NOBE).)  One month 
later, on March 22, 1991, the RO received from the veteran an 
Application for Selected Reserve Educational 

Assistance Program (Chapter 106) benefits for his attendance 
at this educational facility during this time period and at 
the College of Aeronautics in Flushing, New York since 
September 1990.  Thereafter, the RO received a second 
Enrollment Certification which was dated in April 1991 and 
which certified his attendance at the College of Aeronautics 
in Flushing, New York from September 14, 1990, to January 16, 
1991, and from January 29, 1991, to May 24, 1991.  

The veteran has asserted that military personnel 
(particularly his unit administrator) consistently lost or 
misplaced his high school diploma as well as his NOBE and 
that, as a result of these errors, he was unable to complete 
his application for Chapter 106 educational assistance 
benefits until 1991.  See, e.g., February 1993 hearing 
transcript (T.) at 3-4.  Additionally, the veteran testified 
at the February 1993 personal hearing that, after finishing 
basic training, he was "a little more naïve of the system . 
. . and . . . [of] how exactly everything would work."  
T. at 4.  According to the veteran's testimony, he was not 
aware of any time restriction, although during that time, he 
"tr[ied] . . . to do everything within . . . [his] power to 
get [all necessary papers filed]."  T. at 4.  

According to the pertinent regulation, when an eligible 
veteran or service member enters or reenters into training, 
the commencing date of his or her award of educational 
assistance shall be the latest of the following dates:  the 
date the education institution certifies that the student 
began pursuit of the course in question; the date one year 
before VA receives the reservist's application or enrollment 
certification, whichever is later; the effective date of the 
approval of the course or one year before the date VA 
receives the approval notice, whichever is later; or the date 
of a reopened application.  38 C.F.R. § 21.7631.  In the 
veteran's case, the record indicates that the latest event 
was the date the veteran's application certification was 
received-March 22, 1991.  Therefore, the commencing date 
would be no earlier than one year before March 22, 1991.  Id.  
Since the period of schooling in question ended in December 
1989, no award may be paid based on education courses taken 
from August to December 1989.  


The Board has carefully considered the veteran's contention 
that he was unaware that the date of submission of the 
enrollment certification or his application might adversely 
affect his award, and that completing the necessary paperwork 
to have the enrollment certification completed was affected 
by the slow processing of his NOBE at his unit.  However, the 
provisions of 38 U.S.C.A. § 3471 (West 1991), which are 
applicable to the veteran's case, see 10 U.S.C.A. § 16136(b) 
(West 1991), clearly indicate that an application for such 
educational benefit is required.  There is no indication in 
the record that the veteran submitted an application any 
sooner than March 1991, or that the slow processing of his 
case at his reserve component unit adversely affected his 
submission of an application.  Since submission of an 
application or an enrollment certification will affect the 
commencement date of the award under § 21.7631, the Board 
finds that, while it might reasonably be argued that good 
cause for the delay in the submission of the enrollment 
certificate has been shown, there is no basis for deciding 
that good cause has been shown for his not filing an 
application any sooner than March 1991.  38 C.F.R. 
§ 21.7532(f) (1998) (time limits within which reservists are 
required to act to perfect a claim may be extended for good 
cause shown).  

Based on the foregoing, the Board finds that the veteran is 
not entitled to payment of educational assistance benefits 
under Chapter 1606, Title 10, United States Code, for the 
enrollment period from August 30, 1989, through December 15, 
1989.  Although the veteran has argued that he experienced 
obstacles to obtaining a NOBE and enrollment certification 
which were outside his control, the submission of an 
application was not affected by such obstacles.  Moreover, 
the Board should point out that it does not have authority to 
administer equitable relief in cases such as this, but 
instead is bound by the law and regulations governing such 
benefits.  Cf. 38 U.S.C.A. § 503 (West 1991).  

	(CONTINUED ON NEXT PAGE)

ORDER

Educational assistance benefits under Chapter 1606, Title 10, 
United States Code, for the enrollment period from August 30, 
1989, through December 15, 1989, are denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

